943 So. 2d 1023 (2006)
Sandra FROSTI, Appellant,
v.
LaVerne CREEL, as Personal Representative of the Estate of William H. Houk, deceased, Appellee.
No. 2D05-3270.
District Court of Appeal of Florida, Second District.
December 20, 2006.
William J. Capito of Law Offices of William J. Capito, Lutz, for Appellant.
Scot E. Samis and Jeffrey M. Adams of Abbey, Adams, Byelick, Kiernan, Mueller & Lancaster, L.L.P., St. Petersburg, for Appellee.
SALCINES, Judge.
Sandra Frosti appeals the trial court's order entered after final judgment which denied her motion for attorney's fees and costs pursuant to Florida Rule of Civil Procedure 1.442 and section 768.79(1), Florida Statutes (1995), because her proposals *1024 for settlement had been filed prematurely. We affirm. See Bottcher v. Walsh, 834 So. 2d 183 (Fla. 2d DCA 2002). In Mills v. Martinez, 909 So. 2d 340, 344 (Fla. 5th DCA 2005), the Fifth District certified conflict with Bottcher; accordingly, we certify conflict with Mills.
Affirmed; conflict certified.
NORTHCUTT and SILBERMAN, JJ., concur.